DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 9, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record determined from an Examiner’s search is Holzer et al. (U.S. Patent Publication No. 20170018056 A1) (hereinafter Holzer).  As cited in prior actions, Holzer discloses analyzing the spatial relationship between multiple images (a first frame and a second frame) for the purpose of creating a panoramic view of a scene.  Image information from two frames is combined in performing a transform which maps an object between frames based on transform parameters.  Parameters of the transformation and weighted image information are determined with respect to an object of interest such that removal of redundant information between images may be accomplished.  Particularly, in order to account for an overlap in image information, information from a first frame is weighted using an (1-x) weight and image information from a second frame is weighted using (x) weight.
Additional prior art Graham et al. (U.S. Patent Publication No. 20170109604 A1) (hereinafter Graham) discloses determining a similarity function to compare a previously captured image to a current image to generate a similarity measure.  A threshold amount of overlap is determined between the two frames, wherein when satisfied a stitching algorithm stitches together individually captured images to form a single panorama image.
Klomp et al. (U.S. Patent Publication No. 20110090337 A1) (hereinafter Klomp) discloses generating an aerial image from a plurality of images by matching one image to another by finding a feature point in one image and finding the same feature point in the other image and aligning the two.  Consecutive image pairs are selectively matched using tie points determined from the feature points.  Tie 
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 9: “wherein the stitching uses feature points of interest extracted in each frame to comprise of a point set from each of the first frame and the second frame, matching the points of interest and reducing outliers, grouping the matched points of interest in a plurality of groups, determining a similarity-transformation with smallest rotation angle for each grouping of the matched points, generating virtual matching points on a non-overlapping area of the plurality of image frames, generating virtual matching points on the overlapping area for each of the plurality of image frames, and calculating piecewise projective transformations for the plurality of image frames.”
Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486